United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1012
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Jesse Howard Garcia

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                             Submitted: March 1, 2017
                               Filed: April 28, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Jesse Garcia directly appeals the district court’s1 judgment entered on a jury
verdict finding him guilty of conspiring to distribute methamphetamine, and of being


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
a felon in possession of a firearm. On appeal, Garcia challenges the district court’s
jurisdiction based on his assertion that he is a “private, sovereign, flesh and blood
man.” The government has moved for summary disposition.

       We conclude that Garcia’s jurisdictional challenge lacks merit. See United
States v. Hart, 701 F.2d 749, 750 (8th Cir. 1983) (per curiam) (rejecting jurisdictional
challenge based on defendant’s argument that he was sovereign citizen). Accordingly,
we grant the government’s motion, and summarily affirm the district court’s
judgment. See 8th Cir. R. 47A(a).
                        ______________________________




                                          -2-